DETAILED ACTION
	This application has been examined. Claims 1-4,7-9,11,13-15,17,19-20 are pending. Claims 5-6,10,12,16,18 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are moot in view of the new grounds for rejection. 
Bovis disclosed (re. Claim 1) causing the computing device to bypass rendering the notification via the first modality of the computing device (Bovis-Paragraph 17, if a text message was received, the mobile device may transmit a response via text message. Alternatively, the message may be sent by a different medium. For example, if a phone call was received, the mobile device may transmit the away message via text message or email) when the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications (Bovis-Paragraph 11, inactive mode may be activated by the mobile device detecting a particular location using GPS, such as a gym or school )
Bovis disclosed (re. Claim 1) wherein the second modality of the computing device differs from the first modality of the computing device. (Bovis-Paragraph 17, if a text message was received, the mobile device may transmit a response via text message. Alternatively, the message may be sent by a different medium. For example, if a phone call was received, the mobile device may transmit the away message via text message or email)
 
 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444